
	
		I
		111th CONGRESS
		2d Session
		H. R. 6239
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Smith of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide targeted liability protections for claims
		  based on damages resulting from, or aggravated by, the inclusion of ethanol in
		  certain fuel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Frivolous Ethanol
			 Lawsuits Act of 2010.
		2.FindingsThe Congress finds as follows:
			(1)Ethanol is
			 currently widely distributed in commerce for general use in all conventional
			 gasoline-powered onroad and nonroad vehicles and nonroad engines in widespread
			 use.
			(2)A
			 decision to increase the current blending limit of ethanol into gasoline for
			 motor vehicle and equipment engines requires an agency finding that the
			 increased emission products will not cause or contribute to a failure of any
			 emission control device or system (over the useful life of the motor vehicle,
			 motor vehicle engine, nonroad engine or nonroad vehicle in which such device or
			 system is used).
			(3)Significant
			 questions and concerns exist as to the effects of increasing the current
			 blending limit of ethanol into gasoline for motor vehicle and equipment engines
			 on the performance of such engines.
			(4)Effects such as
			 increased engine failures, decreased engine performance, increased consumer
			 complaints, increased litigation, or other unforeseen effects could have a
			 significant impact on interstate commerce.
			(5)The Federal Trade
			 Commission has proposed labeling requirements for all fuels distributed in
			 commerce that exceed the current blending limit of ethanol into gasoline to
			 disclose to consumers that using such fuels may harm some conventional
			 vehicles.
			(6)A
			 multifaceted Federal testing regimen is currently underway on newer motor
			 vehicles to determine the effects on motor vehicle engines of increasing the
			 current blending limit of ethanol into gasoline.
			(7)There is
			 insufficient data on the effects of increasing the current blending limit of
			 ethanol into gasoline on older vehicles and nonroad engines.
			(8)Nonetheless, the
			 executive branch has—
				(A)statutory
			 authority to increase the current blending limit of ethanol into gasoline;
			 and
				(B)is currently
			 undertaking a process to reach a decision on this issue.
				(9)It is appropriate
			 for Congress to mitigate undue effects on parties engaged in interstate
			 commerce resulting from a Federal decision to allow an increase of the current
			 blending limit of ethanol into gasoline.
			3.Targeted
			 liability protections for claims based on damages resulting from, or aggravated
			 by, the inclusion of ethanol in certain fuel
			(a)Liability
			 protections
				(1)In
			 generalSubject to the other provisions of this section, a
			 covered entity shall be immune from suit and liability under Federal and State
			 law with respect to all claims for loss resulting from, or being aggravated by,
			 the use of any renewable fuel, as defined by section 211(o)(1) of the Clean Air
			 Act, and containing ethanol in concentrations of greater than 10 percent,
			 pursuant to a waiver under section 211(f)(4) of the Clean Air Act, to operate
			 an internal combustion engine.
				(2)Scope of claims
			 for lossFor purposes of this section, the term
			 loss means any type of loss, including—
					(A)death;
					(B)physical, mental,
			 or emotional injury, illness, disability, or condition;
					(C)fear of physical,
			 mental, or emotional injury, illness, disability, or condition, including any
			 need for medical monitoring; and
					(D)loss of or damage
			 to property, including business interruption loss.
					Each of
			 subparagraphs (A) through (D) applies without regard to the date of the
			 occurrence, presentation, or discovery of the loss described in the
			 subparagraph.(3)ScopeThe
			 immunity under paragraph (1) applies to any claim for loss that has a causal
			 relationship with the use of any renewable fuel, as defined by section
			 211(o)(1) of the Clean Air Act, and containing ethanol in concentrations of
			 greater than 10 percent, pursuant to a waiver under section 211(f)(4) of the
			 Clean Air Act, to operate an internal combustion engine including a causal
			 relationship with the design, development, testing or investigation,
			 manufacture, labeling, distribution, formulation, packaging, marketing,
			 promotion, sale, purchase, dispensing, administration, licensing, or use of
			 such renewable fuel.
				(b)Exception to
			 immunity of covered persons
				(1)In
			 generalSubject to subsection (i), the sole exception to the
			 immunity from suit and liability of covered persons set forth in subsection (a)
			 shall be for an exclusive Federal cause of action against a covered person for
			 death or serious physical injury proximately caused by willful misconduct, as
			 defined pursuant to subsection (c), by such covered person. For purposes of
			 section 2679(b)(2)(B) of title 28, United States Code, such a cause of action
			 is not an action brought for violation of a statute of the United States under
			 which an action against an individual is otherwise authorized.
				(2)Persons who can
			 sueAn action under this subsection may be brought for wrongful
			 death or serious physical injury by any person who suffers such injury or by
			 any representative of such a person.
				(c)Procedures for
			 suit
				(1)Exclusive
			 federal jurisdictionAny action under subsection (b) shall be
			 filed and maintained only in the United States District Court for the District
			 of Columbia.
				(2)Governing
			 lawThe substantive law for decision in an action under
			 subsection (b) shall be derived from the law, including choice of law
			 principles, of the State in which the alleged willful misconduct occurred,
			 unless such law is inconsistent with or preempted by Federal law, including
			 provisions of this section.
				(3)Pleading with
			 particularityIn an action under subsection (b), the complaint
			 shall plead with particularity each element of the plaintiff’s claim,
			 including—
					(A)each act or
			 omission, by each covered person sued, that is alleged to constitute willful
			 misconduct;
					(B)facts supporting
			 the allegation that such alleged willful misconduct proximately caused the
			 injury claimed; and
					(C)facts supporting
			 the allegation that the person on whose behalf the complaint was filed suffered
			 death or serious physical injury.
					(4)Verification
			 requirement
					(A)In
			 generalThe complaint shall include a verification, made by
			 affidavit of the plaintiff under oath, stating that the pleading is true to the
			 knowledge of the deponent, except as to matters specifically identified as
			 being alleged on information and belief, and that as to those matters the
			 plaintiff believes it to be true.
					(B)Identification
			 of matters alleged upon information and beliefAny matter that is
			 not specifically identified as being alleged upon the information and belief of
			 the plaintiff, shall be regarded for all purposes, including a criminal
			 prosecution, as having been made upon the knowledge of the plaintiff.
					(5)Proof of willful
			 misconductIn an action under
			 subsection (b), the plaintiff shall have the burden of proving by clear and
			 convincing evidence willful misconduct by each covered person sued.
				(6)Three-judge
			 courtAny action under subsection (b) shall be assigned initially
			 to a panel of three judges. Such panel shall have jurisdiction over such action
			 for purposes of considering motions to dismiss, motions for summary judgment,
			 and matters related thereto. If such panel has denied such motions, or if the
			 time for filing such motions has expired, such panel shall refer the action to
			 the chief judge for assignment for further proceedings, including any trial.
			 Section 1253 of title 28, United States Code, and paragraph (3) of subsection
			 (b) of section 2284 of title 28, United States Code, shall not apply to actions
			 under subsection (b).
				(7)Civil
			 discoveryIn an action under subsection (b), no discovery shall
			 be allowed—
					(A)before each
			 covered person sued has had a reasonable opportunity to file a motion to
			 dismiss;
					(B)in the event such
			 a motion is filed, before the court has ruled on such motion; and
					(C)in the event a
			 covered person files an interlocutory appeal from the denial of such a motion,
			 before the Court of Appeals has ruled on such appeal.
					(d)StandardNotwithstanding
			 any other provision of law, the court in an action under subsection (b) shall
			 permit discovery only with respect to matters directly related to material
			 issues contested in such action, and the court shall compel a response to a
			 discovery request (including a request for admission, an interrogatory, a
			 request for production of documents, or any other form of discovery request)
			 under rule 37, Federal Rules of Civil Procedure, only if the court finds that
			 the requesting party needs the information sought to prove or defend as to a
			 material issue contested in such action and that the likely benefits of a
			 response to such request equal or exceed the burden or cost for the responding
			 party of providing such response.
			(e)Reduction in
			 award of damages for collateral source benefits
				(1)In
			 generalIn an action under subsection (b), the amount of an award
			 of damages that would otherwise be made to a plaintiff shall be reduced by the
			 amount of collateral source benefits to such plaintiff.
				(2)Noneconomic
			 damagesIn an action under subsection (b), any noneconomic
			 damages may be awarded only in an amount directly proportional to the
			 percentage of responsibility of a defendant for the harm to the plaintiff. For
			 purposes of this paragraph, the term noneconomic damages means
			 damages for losses for physical and emotional pain, suffering, inconvenience,
			 physical impairment, mental anguish, disfigurement, loss of enjoyment of life,
			 loss of society and companionship, loss of consortium, hedonic damages, injury
			 to reputation, and any other nonpecuniary losses.
				(f)Rule 11
			 sanctionsWhenever a district court of the United States
			 determines that there has been a violation of rule 11 of the Federal Rules of
			 Civil Procedure in an action under subsection (b), the court shall impose upon
			 the attorney, law firm, or parties that have violated rule 11 or are
			 responsible for the violation, an appropriate sanction, which may include an
			 order to pay the other party or parties for the reasonable expenses incurred as
			 a direct result of the filing of the pleading, motion, or other paper that is
			 the subject of the violation, including a reasonable attorney’s fee. Such
			 sanction shall be sufficient to deter repetition of such conduct or comparable
			 conduct by others similarly situated, and to compensate the party or parties
			 injured by such conduct.
			(g)Interlocutory
			 appealThe United States Court of Appeals for the District of
			 Columbia Circuit shall have jurisdiction of an interlocutory appeal by a
			 covered person taken within 30 days of an order denying a motion to dismiss or
			 a motion for summary judgment based on an assertion of the immunity from suit
			 conferred by subsection (a) or based on an assertion of the exclusion under
			 subsection (h)(1).
			(h)Exclusion for
			 regulated activity of manufacturer or distributor
				(1)In
			 generalIf an act or omission by a manufacturer or distributor
			 with respect to a covered countermeasure, which act or omission is alleged
			 under subsection (b)(1) to constitute willful misconduct, is subject to
			 regulation by the Clean Air Act, such act or omission shall not constitute
			 willful misconduct for purposes of subsection (b) if—
					(A)neither the
			 Administrator of the Environmental Protection Agency nor the Attorney General
			 has initiated an enforcement action with respect to such act or omission;
			 or
					(B)such an
			 enforcement action has been initiated and the action has been terminated or
			 finally resolved without a covered remedy.
					Any action
			 or proceeding under subsection (b) shall be stayed during the pendency of such
			 an enforcement action.(i)Actions by and
			 against the United StatesNothing in this section shall be
			 construed to abrogate or limit any right, remedy, or authority that the United
			 States or any agency thereof may possess under any other provision of law or to
			 waive sovereign immunity or to abrogate or limit any defense or protection
			 available to the United States or its agencies, instrumentalities, officers, or
			 employees under any other law, including any provision of chapter 171 of title
			 28, United States Code (relating to tort claims procedure).
			(j)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered
			 entityThe term covered entity means an entity
			 engaged in the manufacture, sale or distribution of fuel or products which use
			 renewable fuel, as defined by section 211(o)(1) of the Clean Air Act.
				(2)Enforcement
			 actionThe term enforcement action means a
			 criminal prosecution, an action seeking an injunction, a seizure action, a
			 civil monetary proceeding based on willful misconduct, a mandatory recall of a
			 product because voluntary recall was refused, a proceeding to compel repair or
			 replacement of a product, a debarment proceeding, an investigator
			 disqualification proceeding where an investigator is an employee or agent of
			 the manufacturer.
				(3)Covered
			 remedyThe term covered remedy means an
			 outcome—
					(A)that is a criminal
			 conviction, an injunction, or a condemnation, a civil monetary payment, a
			 debarment; and
					(B)that results from
			 a final determination by a court or from a final agency action.
					(4)FinalThe
			 terms final and finally—
					(A)with respect to a
			 court determination, or to a final resolution of an enforcement action that is
			 a court determination, mean a judgment from which an appeal of right cannot be
			 taken or a voluntary or stipulated dismissal; and
					(B)with respect to an
			 agency action, or to a final resolution of an enforcement action that is an
			 agency action, mean an order that is not subject to further review within the
			 agency and that has not been reversed, vacated, enjoined, or otherwise
			 nullified by a final court determination or a voluntary or stipulated
			 dismissal.
					(5)Willful
			 misconductThe term
			 willful misconduct—
					(A)shall not, for purposes of subsection (b),
			 denote an act or omission that is taken pursuant to regulations or guidance
			 promulgated in response to a full or partial waiver of the requirements of the
			 Clean Air Act with respect to ethanol-gasoline blends of more than 10 percent
			 by volume ethanol; but
					(B)shall, for
			 purposes of subsection (b), denote an act or omission that is taken—
						(i)intentionally to
			 achieve a wrongful purpose;
						(ii)knowingly without
			 legal or factual justification; and
						(iii)in
			 disregard of a known or obvious risk that is so great as to make it highly
			 probable that the harm will outweigh the benefit.
						
